                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

TIMOTHY BOLAR, et al.,                     )
                                           )
                    Plaintiffs,            )
                                           )
v.                                         ) CIVIL ACTION NO. 1:17-00360-JB-B
                                           )
SOUTHERN INTERMODAL XPRESS, et al.,        )
                                           )
                    Defendants.            )

                                      JUDGMENT

      In accordance with the Order entered September 27, 2019 (Doc. 177), it

ORDERED, ADJUDGED, and DECREED that this action is DISMISSED with prejudice.

      DONE and ORDERED this 30th day of September, 2019.

                                               /s/ JEFFREY U. BEAVERSTOCK
                                               UNITED STATES DISTRICT JUDGE
